—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Esquirol, J.), entered December 13, 1991, which, upon a fact-finding order of the same court, dated September 24, 1991, made after an admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of unlawful imprisonment in the first degree, adjudged her to be a juvenile delinquent and placed her .in the custody of the New York State Division for Youth for 18 months. The appeal brings up for review the fact-finding order dated September 24, 1991.
*402Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention, raised for the first time on appeal, that the speedy trial provisions of the Family Court Act were violated, is untimely (see, Matter of Brian S., 151 AD2d 577; Matter of Anthony Q., 204 AD2d 647), and we decline to consider the merits in the exercise of our interest of justice jurisdiction. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.